UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1850



MOHAMMED RENU,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-167-508)


Submitted:   February 25, 2004            Decided:   March 25, 2004


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fitzgerald Lewis, Springfield, Virginia, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Linda S. Wendtland, Assistant
Director, Danielle Franco, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mohammed    Renu,    a   native    and   citizen       of   Bangladesh,

petitions for review of an order of the Board of Immigration

Appeals affirming without opinion the Immigration Judge’s (IJ)

denial of asylum and withholding of removal.                  For the reasons

discussed below, we deny the petition for review.

           Renu disputes the IJ’s negative credibility finding and

asserts that he established his eligibility for asylum.                  To obtain

reversal of a determination denying eligibility for relief, an

alien “must show that the evidence he presented was so compelling

that no reasonable factfinder could fail to find the requisite fear

of persecution.”       INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).   We have reviewed the evidence of record and conclude that

Renu fails to show that the evidence compels a contrary result.

Moreover, we find that Renu’s challenge to the IJ’s negative

credibility finding is without merit.               See    Figeroa v. INS, 886

F.2d 76, 78 (4th Cir. 1989).           Accordingly, we cannot grant the

relief that Renu seeks.

           Additionally,       we   uphold    the   IJ’s    denial      of   Renu’s

application   for     withholding     of     removal.       The    standard    for

withholding of removal is more stringent than that for granting

asylum.   Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                       To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”           INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).      Because Renu fails to show he is eligible
for asylum, he cannot meet the higher standard for withholding of

removal.

              Accordingly, we deny the petition for review.           We deny

Renu’s motion to strike and dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                           PETITION DENIED




                                     - 3 -